IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               May 20, 2020
                                    No. 20-30120
                                                               Lyle W. Cayce
                                                                    Clerk
IN RE: CHINESE-MANUFACTURED DRYWALL PRODUCTS LIABILITY
LITIGATION

_______________________________

GUILFORT DIEUVIL,

            Plaintiff - Appellant

v.

GEBRUEDER KNAUF VERWALTUNGSGESELLSCHAFT, KG;
KNAUF INTERNATIONAL GMBH; KNAUF INSULATION GMBH;
KNAUF UK GMBH; KNAUF AMF GMBH AND COMPANY, KG;
KNAUF DO BRASIL, LIMITED; PT KNAUF GYPSUM INDONESIA;
KNAUF GIPS KG; KNAUF PLASTERBOARD TIANJIN COMPANY,
LIMITED; KNAUF PLASTERBOARD WUHU COMPANY, LIMITED;
GUANGDONG KNAUF NEW BUILDING MATERIAL PRODUCTS
COMPANY, LIMITED,

      Defendants - Appellees



                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:
      This appeal stems from the ongoing Chinese-Manufactured Drywall
Products Liability Multi-District Litigation. In a recent unpublished opinion,
this court dismissed a similar appeal because the appellant had waived his
                                     No. 20-30120

appellate rights in a class settlement agreement.                    See In re Chinese-
Manufactured Drywall Prod. Liab. Litig., 794 F. App’x 387, 389 (5th Cir.
2019). We dismiss this appeal for the same reason and publish this opinion to
avert further fruitless attempts at appellate review.
       Appellant Guilfort Dieuvil joined the MDL in 2013, alleging his home
contained defective Chinese-manufactured drywall. Dieuvil is subject to a
class settlement agreement (the “New Claims Settlement Agreement”) that
details the process for resolving claims against appellees the Knauf
Defendants 1 in the MDL. As part of that process, the district court awarded
Dieuvil over $300,000 in damages. Dieuvil appeals the award, and the Knauf
Defendants move to dismiss.
       As we previously recognized, the New Claims Settlement Agreement
expressly states that “[a]ny dispute under this Agreement shall be presented
for resolution to the MDL court” and “[t]he MDL’s determination shall be final
with no appeal.”         Id. (emphasis added).          The New Claims Settlement
Agreement incorporates another agreement that has a similar waiver of
appellate rights.      These explicit waivers clearly and unequivocally waive
Dieuvil’s right to appeal. See id.; see also 15A Charles Alan Wright et al.,
Federal Practice & Procedure § 3901 (2d ed. 2012) (“The most likely occasion
for waiver arises from a settlement agreement that calls for resolution of some
disputed matter by the district court, coupled with an explicit agreement that
the district court decision shall be final and that all rights of appeal are
waived.”).


       1 The Knauf Defendants include appellees Knauf Plasterboard (Tianjin) Co., Ltd.; Knauf
Plasterboard (Wuhu) Co., Ltd.; Guangdong Knauf New Building Material Products Co., Ltd.; Knauf
Gips KG; Gebr. Knauf Verwaltungsgesellschaft KG; Knauf International GmbH; Knauf Insulation
GmbH; Knauf UK GmbH; Knauf AMF GmbH & Co. KG; Knauf Do Brasil Ltd.; and Pt Knauf Gypsum
Indonesia.


                                              2
                           No. 20-30120

     Accordingly, the Knauf Defendants’ motion to dismiss for lack of
jurisdiction is GRANTED and the appeal is DISMISSED.




                                 3